Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Cheryl Shelton Paralegal (860) 580-2844 Fax: (860) 580-4844 Cheryl.Shelton@us.ing.com April 29, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: MAP II - Group Installment Variable Annuity Contracts for HR 10 Plans File Nos.: 033-75980* and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 23 to the Registration Statement on Form N-4 (Amendment No. 23) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 23 which was declared effective on April 28, 2008. The text of Amendment No. 23 was filed electronically on April 18, 2008. If you have any questions regarding this submission, please call Michael Pignatella at 860-580- 2831 or the undersigned at 860-580-2844. Sincerely, /s/ Cheryl Shelton Cheryl Shelton * Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by Registration Statement No. 33-75984. Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
